Citation Nr: 0631448	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  03-18 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for hearing loss in 
the left ear, currently rated as 10 percent disabling.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served from March 1954 to May 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2002 and April 2003 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claims for an increased rating for 
hearing loss in the left ear and for service connection for 
tinnitus, respectively.  By an April 2005 decision, the Board 
denied the veteran's claims.  The veteran appealed this 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  By a June 2006 Order, the Court vacated the April 
2005 decision and remanded the matter to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claims.

First, the Board finds that the requirements of VA's duty to 
notify and assist the claimant have not been met.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2006).  With 
respect to notice, the pertinent statute provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  The 
notice should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a).

A review of the claims folder shows that compliant notice has 
not been sent to the veteran.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Specifically, the veteran was not given notice of what was 
required to substantiate his claims, or what evidentiary 
burdens he must overcome with respect to both claims.  
Therefore, a remand is required in order to allow for 
sufficient notice to the veteran.  Upon remand, the veteran 
will be free to submit additional evidence and argument on 
the questions at issue.

Second, the Board finds that a remand for an additional 
examination and opinion is necessary.  At the time of the 
April 2003 VA examination, the veteran's claims folder was 
not available for review.  Because the fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one," an additional examination, in conjunction with a 
review of the claims folder, is necessary.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Finally, in August 2006, the veteran submitted to the Board 
additional evidence in support of his claims.  This evidence 
consisted of an August 2006 audiological evaluation from the 
veteran's private physician. The veteran expressly did not 
submit a waiver with regard to RO consideration of this 
evidence in the first instance.  To ensure that the veteran's 
procedural rights are protected, insofar as he is afforded 
the opportunity for RO adjudication in the first instance, 
the Board must return the case to the RO, for its initial 
consideration of the evidence pertaining to audiological 
evaluation.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the veteran and his 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claims for entitlement 
to service connection for tinnitus and 
for an increased rating for left ear 
hearing loss, and of what information 
or evidence the veteran should provide 
and what information or evidence VA 
will attempt to obtain on his behalf.  
The notice should also ask the 
appellant to provide any evidence in 
his possession that pertains to the 
claims.  The notice must comply with 38 
U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b), and any applicable legal 
precedent.  Allow the appropriate 
period of time for response.

2.  After the completion of the above, 
schedule the veteran for a VA 
audiological examination for the 
purpose of ascertaining the current 
nature and severity of the veteran's 
hearing loss and tinnitus.  The claims 
folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the 
examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies must also be 
conducted.

The examiner should also specifically 
address the following questions: 

(1)  Is it as likely as not (50 percent 
probability or greater) that the 
veteran's tinnitus was caused by 
acoustic trauma sustained in service?

(2)  Is it as likely as not (50 percent 
probability or greater) that the 
veteran's tinnitus is related to or 
secondary to his service-connected left 
ear hearing loss?
 
(3)  Is it as likely as not (50 percent 
probability or greater) that the 
veteran's tinnitus was caused by some 
other clinical disorder?

(4)  If the veteran's tinnitus was not 
caused by exposure to acoustic trauma 
in service, when is the approximate 
date of onset of the clinical disorder 
which caused his tinnitus, and can that 
clinical disorder be linked to his 
period of active service?

The rationale for all opinions must be 
explained in detail.  If necessary, the 
examiner should attempt to reconcile 
the opinion with the other opinions of 
record.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
service connection for tinnitus and an 
increased rating for left ear hearing 
loss.  With regard to the claim for an 
increased rating for left ear hearing 
loss, specifically evaluate whether 
referral for consideration of 
eligibility for an extraschedular 
rating is warranted.  If the action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow him an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



